      Case 1:20-cv-10697-PBS Document 5 Filed 04/09/20 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


STAFORD CAMPBELL, JAMES TANUI          )
KIPTANUI, JERMAINE ROBINSON,           )
CARLOS SILVA, and ANNA SMORODSKA,      )
                                       )
          Petitioners,                 )
                                       )          Civil Action
          v.                           )          20-10697-PBS
                                       )
ANTONE MONIZ, Superintendent,          )
Plymouth County Correctional           )
Facility and                           )
CHRISTOPHER BRACKETT,                  )
Superintendent, Strafford County       )
House of Corrections,                  )
                                       )
          Respondents.                 )



                    ORDER TO SEVER AND TRANSFER

                            April 9, 2020

Saris, D.J.

     Petitioner Anna Smorodska is being detained at the

Strafford County House of Corrections, in Dover, New Hampshire.

The proper respondent as to Smorodska’s habeas corpus petition

is Christopher Brackett. See Rumsfeld v. Padilla, 542 U.S. 426,

439 (2004) (immediate custodian of petitioner is proper

respondent in habeas action); Vasquez v. Reno, 233 F.3d 688, 696

(1st Cir. 2000) (same, as applied to immigration detainee). This

Court has no jurisdiction over that respondent. See Padilla, 542

U.S. at 443. When a district court lacks jurisdiction, it may,


                                   1
      Case 1:20-cv-10697-PBS Document 5 Filed 04/09/20 Page 2 of 3



in the interest of justice, order the case to be transferred to

another court that would have jurisdiction. 28 U.S.C. § 1631.

     In the interest of justice, the Court SEVERS Smorodska’s

petition from the 20-10697-PBS habeas corpus action and

TRANSFERS her petition for habeas corpus to the United States

District Court for the District of New Hampshire. The Court

orders that the Petitioner not be removed from New Hampshire

until the court in New Hampshire has a reasonable opportunity to

rule on the petition.

     Unless otherwise ordered by the District of New Hampshire,

Respondent shall, by Tuesday, April 14, 2020 at 5 pm, inform the

Court whether it opposes the release of Petitioner on bail

pending the Court’s review of the merits of Petitioner’s Reid

petition pursuant to the Court’s inherent authority to release a

habeas petitioner in the case of “a health emergency.” See

Woodcock v. Donnelly, 470 F.2d 93, 94 (1st Cir. 1972) (per

curiam); Mapp v. Reno, 241 F.3d 221, 223 (2d Cir. 2001). If

Respondent opposes bail, Respondent shall provide its grounds

including if the Petitioner has a violent criminal record and if

the Respondent disputes that the Petitioner has a preexisting

medical condition that renders her particularly vulnerable to

the COVID-19 virus.

     Unless otherwise ordered by the District of New Hampshire,

Respondent shall, within 7 days of the entry of this Order, file

                                   2
      Case 1:20-cv-10697-PBS Document 5 Filed 04/09/20 Page 3 of 3



an answer or other responsive pleading. Petitioner shall file a

reply brief within 7 days of the filing of Respondent’s brief.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   3
